Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) made this 26th day of April, 2011
between PerkinElmer, Inc., a Massachusetts corporation (hereinafter called the
“Company”), and Andrew Okun (hereinafter referred to as the “Employee”).

WITNESSETH:

WHEREAS, the Company wishes to employ the Employee in a management position; and

WHEREAS, the Employee hereby agrees to the compensation herein provided and
agrees to serve the Company to the best of his ability during the period of this
Agreement.

NOW, THEREFORE, in consideration of the sum of One Dollar, and of the mutual
covenants herein contained, the parties agree as follows:

 

1.    (a)   

Except as hereinafter otherwise provided, the Company agrees to employ the
employee in a management position with the Company, and the Employee agrees to
remain in the employment of the Company in that capacity for a period of one

year from the date hereof and from year to year thereafter until such time as
this Agreement is terminated in accordance with Paragraph 5.

   (b)    The Company will, during each year of the term of this Agreement,
place in nomination before the Board of Directors of the Company the name of the
Employee for election as an Officer of the Company except when a notice of
termination has been given in accordance with Paragraph 5(b). 2.    The Employee
agrees that, during the specified period of employment, he shall, to the best of
his ability, perform his duties, and shall devote his full business time, best
efforts, business judgment, skill and knowledge to the advancement of the
Company and its interests and to the discharge of his duties and
responsibilities hereunder. The Employee shall not engage in any business,
profession or occupation which would conflict with the rendition of the
agreed-upon services, either directly or indirectly, without the prior approval
of the Board of Directors, except for personal investment, charitable and
philanthropic activities. 3.    During the period of his employment under this
Agreement, the Employee shall be compensated for his services as follows:    (a)
  

Except as otherwise provided in this Agreement, he shall be paid a salary during
the period of this Agreement at a base rate to be determined by the Company on
an annual basis. Except as provided in Paragraph 3(d), such annual base salary

shall under no circumstances be fixed at a rate below the annual base rate then
currently in effect;

Employment Agreement



--------------------------------------------------------------------------------

   (b)    He shall be reimbursed for any and all monies expended by him in
connection with his employment for reasonable and necessary expenses on behalf
of the Company in accordance with the policies of the Company then in effect;   
(c)    He shall be eligible to participate under any and all bonus, benefit,
pension, compensation, and equity and incentive plans which are, in accordance
with Company policy and the terms of the plan, available to persons in his
position (within the limitation as stipulated by such plans). Such eligibility
shall not automatically entitle him to participate in any such plan;    (d)   
If, because of adverse business conditions or for other reasons, the Company at
any time puts into effect salary reductions applicable at a single rate to all
management employees of the Company generally, the salary payments required to
be made under this Agreement to the Employee during any period in which such
general reduction is in effect may be reduced by the same percentage as is
applicable to all management employees of the Company generally. Any benefits
made available to the Employee which are related to base salary shall also be
reduced in accordance with any salary reduction. 4.    (a)    So long as the
Employee is employed by the Company and for a period of one year after the
termination or expiration of employment, the Employee will not directly or
indirectly: (i) as an individual proprietor, partner, stockholder, officer,
employee, director, joint venturer, investor, lender, or in any other capacity
whatsoever (other than as the holder of not more than one percent (1%) of the
total outstanding stock of a publicly held company), engage directly or
indirectly in any business or entity which competes with the business conducted
by the Company or its affiliates in any city or geographic area in which the
Company or its affiliates conduct material operations at the time of termination
of employment under this Agreement, except as approved in advance by the Board
after full and adequate disclosure; or (ii) recruit, solicit or induce, or
attempt to induce, any employee or employees or consultant or consultants of the
Company to terminate their employment with, to otherwise cease their
relationship with, the Company; or (iii) solicit, divert or take away, or
attempt to divert or to take away, the business or patronage of any of the
clients, customers or accounts, of the Company.    (b)    If any restriction set
forth in this Paragraph 4 is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographical area, it shall be
interpreted to extend only over the maximum period of time, range of activities
or geographic area as to which it may be enforceable.    (c)    The restrictions
contained in this Paragraph 4 are necessary for the protection of the business
and goodwill of the Company and are considered by the Employee to be reasonable
for such purpose. The Employee agrees that any breach of this Paragraph 4 will
cause the Company substantial and irrevocable damage and therefore, in the event
of any such breach, in addition to such other remedies which may be available,
the Company shall have the right to seek specific performance and injunctive
relief.

 

2 Employment Agreement



--------------------------------------------------------------------------------

   (d)    The Employee agrees to sign and be bound by the Employee Patent and
Proprietary Information Utilization Agreement in the form attached hereto.   
(e)    During the period of his employment by the Company or for any period
during which the Company shall continue to pay the Employee his salary under
this Agreement, whichever shall be longer, the Employee shall not in any way
whatsoever aid or assist any party seeking to cause, initiate or effect a Change
in Control of the Company as defined in Paragraph 6 without the prior approval
of the Board of Directors. 5.    Except for the Employee covenants set forth in
Paragraph 4, which covenants shall remain in effect for the periods stated
therein, and subject to Paragraph 6, this Agreement shall terminate upon the
happening of any of the following events and (except as provided herein) all of
the Company’s obligations under this Agreement, including, but not limited to,
making payments to the Employee shall cease and terminate:    (a)    On the
effective date set forth in any resignation submitted by the Employee and
accepted by the Company, or if no effective date is agreed upon, the date of
receipt by the Company of such resignation letter;    (b)    On the date set
forth in a written notice of termination given by the Company to the Employee
(the “Paragraph 5(b) Termination Date”);    (c)    At the death of the Employee;
   (d)    At the termination of the Employee for cause. As used in the
Agreement, the term “cause” shall mean:       (i)    Misappropriating any funds
or property of the Company;       (ii)    Unreasonable refusal to perform the
duties assigned to him under this Agreement;       (iii)    Conviction of a
felony;       (iv)    Continuous conduct bringing notoriety to the Company and
having an adverse effect on the name or public image of the Company;       (v)
   Violation of the Employee’s covenants as set forth in Paragraph 4 above; or
      (vi)    Continued failure by the Employee to observe any of the provisions
of this Agreement after being informed of such breach.

 

3 Employment Agreement



--------------------------------------------------------------------------------

   (e)    Twelve months after written notice of termination (a “Disability
Termination Notice”) is given by the Company to the Employee based on a
determination by the Board of Directors that the Employee is disabled (which,
for purposes of this Agreement, shall mean that the Employee is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months, with
such determination to be made by the Board of Directors, in reliance upon the
opinion of the Employee’s physician or upon the opinion of one or more
physicians selected by the Company). A Disability Termination Notice shall be
deemed properly delivered if given by the Company to the Employee on the 180th
day of continuous disability of the Employee. Notwithstanding the foregoing, if,
during the twelve- month period following proper delivery of a Disability
Termination Notice as aforesaid, the Employee is no longer disabled and is able
to return to work, such Disability Termination Notice shall be deemed
automatically rescinded upon the Employee’s return to work, and the employment
of the Employee shall continue in accordance with the terms of this Agreement.
During the first 180 days of continuous disability of the Employee, the Company
will make monthly payments to the Employee in an amount equal to the difference
between his base salary and the benefits received by the Employee under the
Company’s Short-Term Disability Income Plan. During the twelve-month period
following proper delivery of a Disability Termination Notice as aforesaid, the
Company will make monthly payments to the Employee in an amount equal to the
difference between his base salary and the benefits provided by the Company’s
Long-Term Disability Plan. If any payments to the Employee under the Company’s
Long-Term Disability Plan are not subject to federal income taxes, the payments
to be made directly by the Company pursuant to the preceding sentence shall be
reduced such that the total amount received by the Employee (from the Company
and from the Long-Term Disability Plan), after payment of any income taxes, is
equal to the amount that the Employee would have received had he been paid his
base salary, after payment of any income taxes on such base salary.    (f)    In
the event of the termination of the Employee by the Company pursuant to
Paragraph 5(b) above, and subject to the Employee’s full execution of a
severance agreement and release drafted by and satisfactory to counsel for the
Company, the Employee shall, for a period of one year from the Paragraph 5(b)
Termination Date, (i) continue to receive his Full Salary (as defined below),
which shall be payable in accordance with the payment schedule in effect
immediately prior to his employment termination, and (ii) continue to be
entitled to participate in all employee benefit plans and arrangements of the
Company (such as life, health and disability insurance and automobile
arrangements but excluding qualified retirement plans, incentive arrangements
and grants of equity awards) to the same extent (including coverage of
dependents, if any) and upon the same terms as were in effect immediately prior
to his termination. For purposes of this Agreement, “Full Salary” shall mean the
Employee’s annual base salary, plus the amount of any bonus or incentive
payments (excluding payments under the

 

4 Employment Agreement



--------------------------------------------------------------------------------

      Company’s long-term incentive program) earned or received by the Employee
with respect to the last full fiscal year of the Company for which all bonus or
incentive payments (excluding payments under the Company’s long-term incentive
program) to be made have been made.    (g)    In the event of a termination of
employment pursuant to Paragraph 5(a), (c) or (d), the Company shall pay the
Employee his base salary through the date of termination of employment. The
Employee shall not be entitled to receive any bonus payment or other additional
compensation beyond his date of termination. 6.    (a)    In the event of a
Change in Control of the Company (as defined below),       (i)    The provisions
of this Agreement shall be amended as follows:          (A)    Paragraph l(a)
shall be amended to read in its entirety as follows:             “Except as
hereinafter otherwise provided, the Company agrees to continue to employ the
Employee in a management position with the Company, and the Employee agrees to
remain in the employment in the Company in that capacity, for a period of three
(3) years from the date of the Change in Control. Except as provided in
Paragraph 3(d), the Employee’s salary as set forth in Paragraph 3(a) and his
other employee benefits pursuant to the plans described in Paragraph 3(c) shall
not be decreased during such period.”          (B)    Paragraph 5(a) shall be
amended by the addition of the following provision at the end of such paragraph:
            “provided that the Employee agrees not to resign, except for Good
Reason (as defined below), during the one-year period following the date of the
Change in Control.”          (C)    Paragraph 5(b) shall be deleted in its
entirety.          (D)    Paragraph 5(f) shall be amended to read in its
entirety as follows:             “Notwithstanding the foregoing provisions, if,
within 36 months following the occurrence of a Change in Control, the Employee’s
employment by the Company is terminated (i) by the Company other than for Cause,
which shall not include any failure to perform his duties hereunder after giving
notice or termination for Good Reason, disability or death or (ii) by the
Employee for Good Reason,

 

5 Employment Agreement



--------------------------------------------------------------------------------

            (A) the Company shall pay to the Employee, on the date of his
employment termination a lump sum cash payment in an amount equal to the sum of
(x) his unpaid base salary through the date of termination, (y) a pro rata
portion of his prior year’s bonus and (z) his Full Salary (as defined below)
multiplied by one (provided, however, that if the Change in Control is not
described in Section 409(a)(2)(v) of the Internal Revenue Code of 1986, as
amended (the “Code”) or if the termination occurs after the second anniversary
of the Change in Control, such payment shall be made on the same schedule as
provided in Paragraph 5(f) prior to the application of this Paragraph 6), (B)
the Employee shall for 12 months following such termination of employment be
eligible to participate in all employee benefit plans and arrangements of the
Company (such as life, health and disability insurance and automobile
arrangements but excluding qualified retirement plans, incentive arrangements
and grants of equity awards) to the same extent (including coverage of
dependents, if any) and upon the same terms as were in effect immediately prior
to the Change in Control to the extent the Employee was then eligible to
participate in such benefit plans and arrangements of the Company, and (C) the
Employee’s outstanding restricted stock, option awards, or similar equity awards
shall fully vest, and the vested option awards shall remain exercisable through
the period ending on the earlier of: (I) the later of (x) the third anniversary
of the Change in Control or (y) the first anniversary of the date the Employee’s
employment with the Company terminates, or (II) the expiration of the original
term of the option. For purposes of this Agreement, “Full Salary” shall mean the
Employee’s then current annual base salary, plus the amount of any bonus or
incentive payments (excluding the cash portion of the Company’s long-term
incentive program) received by the Employee with respect to the last full fiscal
year of the Company prior to the Change in Control for which all bonus or
incentive payments (excluding the cash portion of the Company’s long-term
incentive program) to be made have been made.”

 

6 Employment Agreement



--------------------------------------------------------------------------------

         (E)    Paragraph 8 shall be amended to read in its entirety as follows:
            “The Employee may pursue any lawful remedy he deems necessary or
appropriate for enforcing his rights under this Agreement following a Change in
Control of the Company, and all costs incurred by the Employee in connection
therewith (including without limitation attorneys’ fees) shall be promptly
reimbursed to him by the Company, regardless of the outcome of such endeavor.”
      (ii)    The Company will make the payments under this Agreement without
regard to whether the deductibility of such payments (or any other payments or
benefits) would be limited or precluded by Section 280G of the Code and without
regard to whether such payments would be subject to the federal excise tax
levied on certain “excess parachute payments” under Section 4999 of the Code;
provided, however, that if the Total After-Tax Payments (as defined below) to
the Employee would be increased by the reduction or elimination of any payment
and/or other benefit (including the vesting of equity awards) under this
Agreement or otherwise, then the amounts payable under this Agreement or
otherwise will be reduced or eliminated in the following order unless otherwise
determined by the Company: (A) nonacceleration of any stock options whose
exercise price is at or above the fair market value of the stock as of the
change in control date for purposes of Section 280G of the Code (taking into
account, as appropriate, the proceeds that would be received in connection with
the event covered by Section 4999 of the Code), (B) nonacceleration of any stock
options not described in clause (A) above, (C) any vesting or distribution of
restricted stock or restricted stock units and (D) any cash or taxable benefits.
Within each category described in clauses (A), (B), (C) or (D), reductions or
eliminations shall be made as determined by the Company in reverse order
beginning with vesting or payments that are to be paid the farthest in time from
the date of the event covered by Section 4999 of the Code.          The
Company’s independent, certified public accounting firm will determine whether
and to what extent payments or vesting under this Agreement or otherwise are
required to be reduced in accordance with the preceding paragraph. For purposes
of this Agreement, “Total After-Tax Payments “means the total of all “parachute
payments” (as that term is defined in Section 280G(b)(2) of the Code) made to or
for the benefit of the Employee (whether made under the Agreement or otherwise),
after reduction for all applicable federal and state taxes (including the tax
described in Section 4999 of the Code).    (b)    For purposes of this
Agreement, a “Change in Control of the Company” means an event or occurrence set
forth in any one or more of clauses (i) through (iv) below (including an event
or occurrence that constitutes a Change in Control under one or such clauses but
is specifically exempted from another such clause):

 

7 Employment Agreement



--------------------------------------------------------------------------------

      (i)    the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (a “Person”) of beneficial ownership of any
capital stock or the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 20% or more of either (A) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this paragraph (i), none
of the following acquisitions of Outstanding Company Common Stock or Outstanding
Company Voting Securities shall constitute a Change in Control: (I) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (II) any acquisition by the Company, (III) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (IV) any acquisition by any
corporation pursuant to a transaction which complies with subclauses (A) and (B)
of clause (iii) of this Paragraph 6(b); or       (ii)    such time as the
Continuing Directors (as defined below) do not constitute a majority of the
Board (or, if applicable, the Board of Directors of a successor corporation to
the Company), where the term “Continuing Director” means at any date a member of
the Board (A) who was a member of the Board on the date of the execution of this
Agreement or (B) who was nominated or elected subsequent to such date by at
least a majority of the directors who were Continuing Directors at the time of
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (B) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or       (iii)    the consummation of a merger, consolidation,
reorganization, recapitalization or statutory share exchange involving the
Company or a sale or other disposition of all or substantially all of the assets
of the

 

8 Employment Agreement



--------------------------------------------------------------------------------

         Company (a “Business Combination”), unless, immediately following such
Business Combination, each of the following two conditions is satisfied: (A) all
or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the surviving,
resulting or acquiring corporation in such Business Combination (which shall
include, without limitation, a corporation which as a result of such transaction
owns the Company or substantially all of the Company’s assets either directly or
through one or more other entities) (such resulting or acquiring corporation is
referred to herein as the “Acquiring Corporation”) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Company Stock and Outstanding Company Voting Securities,
respectively; and (B) no Person beneficially owns, directly or indirectly, 20%
or more of the then outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination); or       (iv)    approval by the stockholders of the Company or a
complete liquidation or dissolution of the Company.    (c)    For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any of the following
events: (i) a material diminution in the Employee’s base salary except as
provided in Paragraph 3(d); (ii) a failure by the Company to pay annual cash
bonuses to the Employees in an amount at least equal to the most recent annual
cash bonuses paid to the Employee; (iii) a failure by the Company to maintain in
effect any material compensation or benefit plan in which the Employee
participated immediately prior to the Change in Control, unless an equitable
arrangement has been made with respect to such plan, or a failure to continue
the Employee’s participation therein on a basis not materially less favorable
than existed immediately prior to the Change in Control; (iv) any material
diminution in the Employee’s position, duties, authorities, responsibilities or
title as in effect immediately prior to the Change in Control; (v) any
requirement by the Company that the location at which the Employee performs his
principal duties be changed to a new location outside a radius of 25 miles from
the Employee’s principal place of employment immediately prior to the Change in
Control; or (vi) the failure of the Company to obtain the agreement, in a form
reasonably satisfactory to the Employee, from any successor to the Company to
assume and agree to perform this Agreement. The Employee shall provide notice to
the Company of the existence of the condition upon which

 

9 Employment Agreement



--------------------------------------------------------------------------------

      Employee bases his claim for Good Reason within 90 days of the initial
existence of the condition. As a condition to a termination for Good Reason, if
the condition is capable of being corrected, the Company shall have 30 days
during which it may remedy the condition. If the condition is fully remedied
with such time period there shall be no “Good Reason” and the Company shall not
owe the amounts otherwise required to be paid under Paragraph 5, as amended by
this Paragraph 6, in connection with the termination. The Employee’s right to
terminate his employment for Good Reason shall not be affected by his incapacity
due to physical or mental illness. 7.    Neither the Employee nor, in the event
of his death, his legal representative, beneficiary or estate, shall have the
power to transfer, assign, mortgage or otherwise encumber in advance any of the
payments provided for in this Agreement, nor shall any payments nor assets or
funds of the Company be subject to seizure for the payment of any debts,
judgments, liabilities, bankruptcy or other actions. 8.    Any controversy
relating to this Agreement and not resolved by the Board of Directors and the
Employee shall be settled by arbitration in the City of Boston, Commonwealth of
Massachusetts, pursuant to the rules then obtaining of the JAMS, and judgment
upon the award may be entered in any court having jurisdiction, and the Board of
Directors and Employee agree to be bound by the arbitration decision on any such
controversy. Unless otherwise agreed by the parties hereto, arbitration will be
by an arbitrator selected from the panel of the JAMS. The full cost of any such
arbitration shall be borne by the Company.

9.

   Failure to insist upon strict compliance with any of the terms, covenants, or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of any right or power
hereunder at any one or more times be deemed a waiver or relinquishment of such
right or power at any other time or times by either party. 10.    All notices or
other communications hereunder shall be in writing and shall be deemed to have
been duly given when delivered personally to the Employee or to the General
Counsel of the Company or when mailed by registered or certified mail to the
other party (if to the Company, at 940 Winter Street, Waltham, Massachusetts
02451, attention General Counsel; if to the Employee, at the last known address
of the Employee as set forth in the records of the Company). 11.    This
Agreement has been executed and delivered and shall be construed in accordance
with the laws of the Commonwealth of Massachusetts. This Agreement is and shall
be binding on the respective legal representatives or successors of the parties,
but shall not be assignable except to a successor to the Company by virtue of a
merger, consolidation or acquisition of all or substantially all of the assets
of the Company. This Agreement constitutes and embodies the entire understanding
and agreement of the parties and, except as otherwise provided herein, there are
no other agreements or understandings, written or oral, in effect between the
parties hereto relating to the employment of the Employee by the Company. All
previous employment contracts between the Employee and the Company or any of the
Company’s present or former subsidiaries or affiliates is hereby canceled and of
no effect.

 

10 Employment Agreement



--------------------------------------------------------------------------------

12.

   The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to assume expressly in writing and to agree to
perform its obligations under this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain an assumption of this
Agreement prior to the effectiveness of succession shall be a breach of this
Agreement. As used in this Agreement, “the Company” shall mean the Company as
defined above and any successor to its business or assets as aforesaid which
assumes and agrees to perform this Agreement, whether by operation of law, or
otherwise.

13.

   The parties intend that payments made pursuant to this Agreement be either
exempt from, or compliant with, Section 409A of the Code and the regulations
promulgated thereunder (“Section 409A”), so as not to be subject to the excise
tax thereunder. Accordingly, the following provisions shall apply to payments
pursuant to this Agreement, notwithstanding any provision to the contrary
contained in this Agreement:    (a)    Any medical, dental, prescription drug,
or other health benefits (collectively, the “Medical Benefits”) that may be
required to be provided by the Company under Paragraphs 5 or 6 and that are
provided under a so-called “self-insured” benefit plan which is subject to
Section 105(h) of the Code (or to similar rules pursuant to provisions of the
Patient Protection Affordable Care Act) shall instead be structured so that on
or about the first day of each month for which coverage is to be provided the
Company shall pay to the Employee an amount in cash sufficient to cover the
Company’s share of the applicable premium for the Medical Benefits coverage for
that month. The Employee’s premium payments to the Company for Medical Benefits
shall be due on the last day of the month to which the coverage relates. The
parties intend that the first 18 months of Medical Benefits coverage shall be
exempt from the application of Section 409A, and that any remaining payments by
the Company for Medical Benefits shall be considered in compliance with Section
409A;    (b)    Any payment of “reimbursements” by the Company to the Employee,
any payment of “in-kind benefits” from the Company to the Employee, and any
“direct service recipient payments” made by the Company on the Employee’s behalf
for a “limited period of time” (in each case as those terms are used for
purposes of Section 409A) shall be exempt from the application of Section 409A;
   (c)    Except as provided in Paragraphs 13(a) or (b) above, or Paragraph
13(e) below, the remainder of all other payments or benefits that are to be paid
or provided by the Company to the Employee under Paragraphs 5 or 6 shall be paid
or provided in accordance with the schedules set forth in Paragraphs 5 or 6, or
if none, in accordance with the schedules set forth in the underlying employee
benefit plans and arrangements. Each payment on a payroll date and each monthly
payment

 

11 Employment Agreement



--------------------------------------------------------------------------------

      under Paragraphs 5 and 6 shall be deemed to be a “separate payment” as
that term is used for purposes of Section 409A, including the exemptions from
Section 409A;    (d)    The payments that are to be paid by the Company to the
Employee under Paragraphs 5 or 6 which (i) will constitute payments from a
“non-qualified deferred compensation plan” as that term is used for the purposes
of Section 409A (after taking into account Paragraphs 13(a) and (b) above and
any other exemptions available under Section 409A, including without limitation
qualification as a “short term deferral” within the meaning of Section 409A),
(ii) are payable prior to the date that is 6 months after the Employee’s
“separation from service” as that term is used for purposes of Section 409A
(“Separation from Service”) (such date hereinafter referred to as the “Delayed
Payment Date”), and (iii) do not exceed two (2) times the lesser of (I) or (II)
below, shall be paid in accordance with the payment schedule that would
otherwise apply under Paragraphs 5 or 6 in the absence of the application of
Section 409A. For purposes of this Paragraph 13(d), “(I)” shall mean the sum of
the Employee’s annualized compensation based upon his annual rate of pay for
services provided to the Company for the calendar year preceding the Company’s
taxable year in which the Employee had a Separation from Service, and “(II)”
shall mean the maximum amount that may be taken into account under a qualified
plan pursuant to Section 401(a)(17) of the Code for the year in which the
Employee has a Separation from Service;    (e)    If the Employee is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code
on the date of the Employee’s “separation from service” as that term is used for
purposes of Section 409A, the payments that are otherwise scheduled to be paid
to the Employee under Paragraphs 5 or 6 prior to the Delayed Payment Date
(determined without regard to this Paragraph 13) that exceed the amount
calculated under Paragraph 13(d) above shall instead be paid by the Company to
the Employee in a lump sum (together with interest at the prime rate as
published in The Wall Street Journal on the date of Separation from Service) one
day after the Delayed Payment Date (or, if earlier, the death of the Employee);
and    (f)    The amount of expenses eligible for reimbursement to the Employee,
and the amount of in-kind benefits provided to the Employee, during any calendar
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year.    (g)    The Company shall
(i) have the right to deduct from any payment under this Agreement any and all
taxes determined by the Company to be applicable with respect to such benefits
and (ii) shall have the right to require the Employee to make arrangements
satisfactory to satisfy any such withholding obligation that may not be
satisfied in full by wage withholding described in (i).

 

12 Employment Agreement



--------------------------------------------------------------------------------

   (h)    The Employee shall be responsible for all taxes with respect to any
payments or benefits hereunder except for the Company’s portion of any Social
Security and Medicare taxes. The Company makes no guarantee regarding the tax
treatment of the payments or benefits provided by this Agreement.    (i)    The
reference in Section 5(f) to execution of a severance agreement and release
shall be subject to the following terms. Payments pursuant to Section 5(f) shall
commence on the 60th day following the Employee’s separation from service,
provided that the Employee has executed and submitted the severance agreement
and release and the agreement and release have become irrevocable. The payment
made on such 60th day shall include any periodic payments to which the Employee
would have been entitled had payments commenced upon the Employee’s separation
from service.    (j)    In determining whether a payment is made on permissible
payment event or date, the rules of the Treasury Regulations and other guidance
under Section 409A shall apply, including without limitation the rules of
Treasury Regulation section 1.409A-3(g) (related to disputed payments) and the
rules of Treasury Regulation section 1.409A-3(d) (generally permitting payment
to be made at a later date within the same taxable year (or if later by the 15th
day of the third calendar month following the date specified) so long as the
Employee is not permitted, directly or indirectly, to designate the year of
payment).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13 Employment Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its seal to be hereunto affixed and
these presents to be signed by its proper officers, and the Employee has
hereunto set his hand and seal this 26th day of April, 2011 effective as of the
day and year first above written.

(SEAL)

 

PERKINELMER, INC. By:  

        /s/ Robert F. Friel

  Robert F. Friel   President and Chief Executive Officer

 

Employee:  

        /s/ Andrew Okun

  Andrew Okun

 

14 Employment Agreement